DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (slots, openings in claims 1, 7, and 14).  Applicant might consider reciting slits to maintain consistency with description disclosed in paragraph 042 in originally-filed specification.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Claim 3 has been listed twice.
Misnumbered 2nd claim 3 to claim 19 been renumbered claims 4-20.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(renumbered) claims 2-6 depend from claim 2.  Applicant might consider these claims depend from claim 1 instead.
	Regarding (renumbered) claims 1, 7, 15, and 20 reciting the term “substantially," such term is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent (renumbered) claims 8-14, and 16-19 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Renumbered) claims 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Application Publication No. US 2003/0059737) in view of Kapil (U.S. Patent No. 9,180,034) and further in view of Chishti (U.S. Patent No. 6,390,812).
	Regarding independent claim 7, Figures 1-5 in Hall discloses applicant’s claimed oral weight control device for attachment to teeth (10, 12, 30, 32) within a mouth of a user (see Figure 1) for impeding the eating process by inhibiting the user's ability to masticate and swallow solid foods yet allowing the user to move the user’s jaw, said oral weight control device comprising:
an upper retaining element (14, 16) for attachment to one or more upper teeth within the mouth of the user (Figure 2 illustrates upper retaining element attached to at least two upper teeth), the upper retaining element (14, 16) being shaped such that it is capable of substantially covering the buccal side and lingual side of the one or more upper teeth when the upper retaining element is affixed to the one or more upper teeth of the user (Figures 3-5a illustrates the upper retaining element 14 is formed of a frame 50 shaped to substantially cover the buccal side 66 and lingual side 54 of the two or more upper teeth), whereby the upper retaining element (14), when affixed to the one or more upper teeth of the user, is capable of retaining the one or more upper teeth in their proper positions;
a lower retaining element (26, 28) for attachment to one or more lower teeth within the mouth of the user, the lower retaining element (26, 28) being shaped such that it is capable of substantially covering the buccal side (see Figures 3-5a, lower retaining element 26, 28 correspondingly shaped to substantially cover the buccal side of lower teeth), lingual side and palatal side of the one or more lower teeth when the lower retaining element (26, 28) is affixed to the one or more lower teeth of the user, whereby the lower retaining element (26, 28), when affixed to the one or more lower teeth of the user, is capable of retaining the one or more lower teeth in their proper positions (see Figure 2) and when worn with the upper retaining element inhibit mastication of food;
a food barrier (magnets, 22, 24, 38, 40) having an upper end (22, 24) and a lower end (38, 40), said upper end (22, 24) of the flexible food barrier (22, 24, 38, 40) being attached to the upper retaining element (14) and said lower end (38, 40) of the food barrier being attached to the lower retaining element (26, 28), is adapted to rest between the tongue and the lingual side of the teeth in the mouth of the user (paragraphs 0036 & 0065 discloses the magnets are most preferred on the buccal side, such disclosure implicitly describing other positions such as on the lingual are fair and viable option for the magnets) and extend from the molars to the premolars, thereby inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth, to block food masticated on the chewing surface of the molars from passing to the tongue of the user and to impede the swallowing of solid food without impeding jaw movement (upon repel force on the magnets, causes the jaws to maintain separated, which separation requires more significant effort to occlude the jaws for chewing, thus the muscles causing actuation of the jaws of the user become quickly tired and results in the wearer being uninterested in food intake, thereby Hall’s repelling magnets fully capable of inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth to impede the swallowing of solid food without impeding jaw movement).
Hall reference, presented above, does not disclose the food barrier (magnets 22, 24, 38, 40) being flexible.
However, Kapil teaches an analogous weight control device, abstract teaches the use of magnets elastic bands as weight control system for intraoral appliances are well known.  Specifically, Figures 1-3 illustrates elastic band (14, elastic renders the band having flexibility) connected to upper and lower retaining elements (12, 16).
Therefore, it would have been obvious to one of ordinary still in the art to substitute Kapil’s well-known elastic band for Hall’s magnets, as such substitution deems to produce predictable results of requiring greater effort from the wearer to cause the jaws to close, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.
	Hall/Kapil combination, presented above, does not discloses adhesive is used to make the upper retaining element (14, 16) capable of being secured to the one or more upper teeth of user and adhesive is used to make the lower retaining element (26, 28) capable of being secured to the one or more lower teeth of user.
However, claim 69 in Chishti teaches and adhesive positioned between the teeth and the dental appliance.
	One of ordinary skill in the art would have recognized that adhesive is a well-known bonding agent between teeth and dental appliances.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify the Hall/Kapil dental appliances such that there exists an adhesive between the teeth and the dental appliances, taught by Chishti, as the adhesive holds the dental appliances onto the teeth.
Regarding claims 10-11, the combination of Hall/Kapil/Li, presented above, discloses applicant’s claimed oral weight control device comprising all features as recited in these claims,
 wherein the flexible food barrier is made of an elastic material (column 4 lines 41-43 in Kapil reference).
Regarding claim 12, the combination of Hall/Kapil/Chishti, presented above, discloses applicant’s claimed oral weight control device comprising all features as recited in these claims,
 where the flexible food barrier is sized to allow for the mouth to completely open and close (Hall dental appliances attract each other by magnets, therefore, allow flexible food barrier allow to the mouth open and close).
Regarding claim 13, the combination of Hall/Kapil/Chishti, presented above, discloses applicant’s claimed oral weight control device comprising all features as recited in these claims, 
the flexible food barrier can vary in degrees of resistance depending on the desires of the wearer (degrees of magnetism allows for degrees of resistance.
Regarding claim 14, the combination of Hall/Kapil/Chishti, presented above, discloses applicant’s claimed oral weight control device comprising all features as recited in these claims,
where the adhesive is dental cement (Chishti adhesive is a bonding agent applied between the wearer’s oral and dental appliances, which is interpreted to meet applicant’s claimed limitations dental cement).

(Renumbered) claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent Application Publication No. US 2003/0059737)/Chishti (U.S. Patent No. 6,390,812), in view of Li (U.S. Patent Application Publication No. US 2014/0193767).
Hall/Chishti combination, presented above, does not disclose the flexible food barrier includes slots at opposing ends and where the upper and lower retaining elements each have at least one peg for securing the flexible food barrier to the upper and lower retaining elements through the slots at opposing ends of the flexible food barrier.
However, Figure 1 in Li teaches analogous teeth retaining element (10) covering the buccal and lingual sides of arch of teeth, Figure 3 specifically teaches a peg (40) positioned on the arch of teeth (12) and whereby the teeth retaining element (10) includes one opening/slots (20, Figures 4a-4b).  Paragraph 0057 teaches Li oral appliance (10) can fit in all teeth in upper or lower jaw and paragraph 0058 teaches Li oral appliance (10) can be provided as a part of a set of plurality of appliances.
	One of ordinary skill in the art would have recognize that attachment feature adhered on the teeth and a cavity formed on the teeth retaining element such that the attachment feature engaging with the cavity is well known in the art for engaging with and aligning the attachment to the cavity, in maintaining the teeth retaining element against the arch of teeth.  	
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Hall/Chishti’s lower retaining element such that it includes a opening/slot formed there on and a hook bonded to the teeth, taught by Li, as engagement and alignment deems improved and reinforced the connection between the wear’s teeth and the retaining element for purposes of providing increased security of the retaining element on the teeth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and renumbered claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of Mojaver (U.S. Patent No. 11,116,652) in view of Li (U.S. Patent Application Publication No. US 2014/0193767). 
Recitations from 
U.S. Patent No. 11,116,652
Recitations from this instant application, #17/473,841


Independent claim 1 recites:

An oral weight control device for attachment to teeth within a mouth of a user for inhibiting the user's ability to masticate and swallow solid foods yet allowing the user to move the user's jaw, said oral weight control device comprising: 

    
     an upper retaining element for attachment to two or more upper teeth within the mouth of the user, the upper retaining element being shaped such that it is capable of substantially covering the buccal side and lingual side of the two or more upper teeth when the upper retaining element is affixed to the two or more upper teeth of the user, whereby the upper retaining element, when affixed to the two or more upper teeth of the user, is capable of retaining the two or more upper teeth in their proper positions, and whereby at least one button is further provided that is capable of being positioned on the two or more teeth and whereby the upper retaining element includes at least one recess for engaging the at least one button to retain the upper retaining element against the two or more upper teeth of the user; 

     a lower retaining element for attachment to two or more lower teeth within the mouth of the user, the lower retaining element being shaped such that it is capable of substantially covering the buccal side, lingual side and palatal side of the two or more lower teeth when the lower retaining element is affixed to the two or more lower teeth of the user, whereby the lower retaining element, when affixed to the two or more lower teeth of the user, is capable of retaining the two or more lower teeth in their proper positions and when worn with the upper retaining element inhibit mastication of food, and whereby at least one button is further provided that is capable of being positioned on the two or more teeth include and whereby the lower retaining element includes at least one recess for engaging the at least one button to retain the lower retaining element against the two or more lower teeth of the user; 


     a flexible food barrier having an upper end and a lower end, said upper end of the flexible food barrier being attached to the upper retaining element and said lower end of the flexible food barrier being attached to the lower retaining element, whereby the flexible food barrier is a thin elastic sheet that, when positioned within the user's mouth, is adapted to rest between the tongue and the lingual side of the teeth in the mouth of the user and extend from the molars to the premolars, thereby inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth, to block food masticated on the chewing surface of the molars from passing to the tongue of the user and to impede the swallowing of solid food without impeding jaw movement.














Independent claim 9 recites:

An oral weight control device for attachment to teeth within a mouth of a user inhibiting the user's ability to masticate and swallow solid foods yet allowing the user to move the user's jaw, said oral weight control device comprising: 

     an upper retaining element for attachment to the upper teeth within the mouth of the user, the upper retaining element being shaped such that it is capable of substantially covering the buccal and lingual side of all the upper teeth of the user when the upper retaining element is affixed to the upper teeth of the user, whereby the upper retaining element, when affixed to the upper teeth of the user, is capable of retaining the upper teeth in their proper positions; 


     a lower retaining element for attachment to the lower teeth within the mouth of the user, the lower retaining element being shaped such that it is capable of substantially covering the buccal and lingual side of all the lower teeth when the lower retaining element is affixed to the lower teeth of the user, whereby the lower retaining element, when affixed to the lower teeth of the user, is capable of retaining the lower teeth in their proper positions and when worn with the upper retaining element inhibit mastication of food; 

     a first and second flexible food barrier; 

     the first food barrier having an upper end and a lower end, where the upper end of the first flexible food barriers is attached to the right lingual side of the upper retaining element and the lower end of the flexible food barrier being attached to the right lingual side of the lower retaining element; 


     the second food barrier having an upper end and a lower end, where the upper end of the second flexible food barriers is attached to the left lingual side of the upper retaining element and the lower end of the flexible food barrier being attached to the left lingual side of the lower retaining element; 

     whereby the first and second flexible food barriers are each thin elastic sheets that, when positioned within the user's mouth, are adapted to rest between the tongue and the right and left lingual sides of the teeth in the mouth of the user and extend from the molars to the premolars, thereby inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth to block food masticated on the chewing surface of the molars from passing to the tongue of the user and to impede the swallowing of solid food without impeding jaw movement. 
Independent claim 1 recites:

An oral weight control device for attachment to teeth within a mouth of a user for impeding the eating process by inhibiting the user's ability to masticate and swallow solid foods yet allowing the user to move the user’s jaw, said oral weight control device comprising:

an upper retaining element for attachment to one or more upper teeth within the mouth of the user, the upper retaining element being shaped such that it is capable of substantially covering the buccal side and lingual side of the one or more upper teeth when the upper retaining element is affixed to the one or more upper teeth of the user, whereby the upper retaining element, when affixed to the one or more upper teeth of the user, is capable of retaining the one or more upper teeth in their proper positions;







a lower retaining element for attachment to one or more lower teeth within the mouth of the user, the lower retaining element being shaped such that it is capable of substantially covering the buccal side, lingual side and palatal side of the one or more lower teeth when the lower retaining element is affixed to the one or more lower teeth of the user, whereby the lower retaining element, when affixed to the one or more lower teeth of the user, is capable of retaining the one or more lower teeth in their proper positions and when worn with the upper retaining element inhibit mastication of food;








a flexible food barrier having an upper end and a lower end, and wherein said upper end of the flexible food barrier is attached to the upper retaining element and said lower end of the flexible food barrier is attached to the lower retaining element when positioned within the user's mouth, is adapted to rest between the tongue and the lingual side of the teeth in the mouth of the user and extend from the molars to the premolars, thereby inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth, to block food masticated on the chewing surface of the molars from passing to the tongue of the user and to impede the swallowing of solid food without impeding jaw movement.














Independent claim 15 recites:

An oral weight control device for attachment to teeth within a mouth of a user for inhibiting the user's ability to masticate and swallow solid foods yet allowing the user to move the user’s jaw, said oral weight control device comprising: 

     an upper retaining element for attachment to one or more upper teeth within the mouth of the user, the upper retaining element being shaped such that it is capable of substantially covering the buccal side and lingual side of the one or more upper teeth when the upper retaining element is affixed to the one or more upper teeth of the user, whereby the upper retaining element, when affixed to the one or more upper teeth of the user, is capable of retaining the one or more upper teeth in their proper positions; 

     a lower retaining element for attachment to one or more lower teeth within the mouth of the user, the lower retaining element being shaped such that it is capable of substantially covering the buccal side, lingual side and palatal side of the one or more lower teeth when the lower retaining element is affixed to the one or more lower teeth of the user, whereby the lower retaining element, when affixed to the one or more lower teeth of the user, is capable of retaining the one or more lower teeth in their proper positions and when worn with the upper retaining element inhibit mastication of food; 

   



  a first and second flexible food barrier; 

     the first food barrier having an upper end and a lower end, where the upper end of the first flexible food barriers is attached to the right lingual side of the upper retaining element and the lower end of the flexible food barrier being attached to the right lingual side of the lower retaining element; 

     the second food barrier having an upper end and a lower end, where the upper end of the second flexible food barriers is attached to the left lingual side of the upper retaining element and the lower end of the flexible food barrier being attached to the left lingual side of the lower retaining element; 

     whereby the first and second flexible food barriers that, when positioned within the user's mouth, are adapted to rest between the tongue and the right and left lingual sides of the teeth in the mouth of the user and extend from the molars to the premolars, thereby inhibiting solid food placed in the user's mouth from easily reaching the tongue of the user from the food chewing surface of the teeth, to block food masticated on the chewing surface of the molars from passing to the tongue of the user and to impede the swallowing of solid food without impeding jaw movement.


Claim 20 recites:  where the upper retaining element substantially covers the buccal and lingual side of all the upper teeth of the user when the upper retaining element is affixed to the upper teeth of the user, and the lower retaining element substantially covers the buccal and lingual side of all the lower teeth when the lower retaining element is affixed to the lower teeth of the user.



Mojaver does not disclose the flexible food barrier includes slots at opposing ends and where the upper and lower retaining elements each have at least one hook for securing the flexible food barrier to the upper and lower retaining elements through the openings at opposing ends of the flexible food barrier (claim 1) and 
the first and second flexible food barriers includes openings at opposing ends of the flexible food barriers and where the upper and lower retaining elements each have hooks for securing the first and second flexible food barriers to the upper and lower retaining elements through the openings at opposing ends of the first and second flexible food barriers (renumber claim 15). 
However, Figure 1 in Li teaches analogous teeth retaining element (10) covering the buccal and lingual sides of arch of teeth, Figure 3 specifically teaches a hook (40) positioned on the arch of teeth (12) and whereby the teeth retaining element (10) includes one opening/slots (20, Figures 4a-4b).  Paragraph 0057 teaches Li oral appliance (10) can fit in all teeth in upper or lower jaw and paragraph 0058 teaches Li oral appliance (10) can be provided as a part of a set of plurality of appliances.
	One of ordinary skill in the art would have recognize that attachment feature adhered on the teeth and a cavity formed on the teeth retaining element such that the attachment feature engaging with the cavity is well known in the art for engaging with and aligning the attachment to the cavity, in maintaining the teeth retaining element against the arch of teeth.  	
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Mojaver’s lower retaining element such that it includes a opening/slot formed there on and a hook bonded to the teeth, taught by Li, as engagement and alignment deems improved and reinforced the connection between the wear’s teeth and the retaining element for purposes of providing increased security of the retaining element on the teeth.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Examiner, Art Unit 3786